        Case 1:18-cv-01083-JLT Document 46 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN EDWARD MITCHELL,                               Case No. 1:18-cv-01083-JLT (PC)
12                                        Plaintiff, [PROPOSED] ORDER GRANTING
                                                     DEFENDANTS’ REQUEST TO
13                 v.                                RESCHEDULE THE SETTLEMENT
                                                     CONFERENCE
14
     J. DOE #5, et al.,                                  (Doc. 45)
15
                                       Defendants.
16

17

18        The Court, having considered Defendants’ request to reschedule the June 10, 2020

19   settlement conference, and good cause having been found:

20        IT IS ORDERED that the settlement conference in this action is rescheduled for

21   August 11, 2020, at 10:00 a.m., with Magistrate Judge Stanley A. Boone in Courtroom 9.

22
     IT IS SO ORDERED.
23

24      Dated:     May 20, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                     1
                                                                     [Proposed] Order (1:18-cv-01083-JLT (PC))
